United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
TENNESSEE VALLEY AUTHORITY, BULL
RUN FOSSIL PLANT, Clinton, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-71
Issued: April 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 9, 2007 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated July 9 and September 6, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment due to her accepted
low back strain.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated July 24, 2006, the
Board found that appellant’s reconsideration request was not timely filed and that clear evidence
of error was not established. The Board, however, noted that she had filed a schedule award

claim for which an appropriate decision was warranted.1 The law and the facts of the previous
Board decision are incorporated herein by reference.
By letter dated June 6, 2007, addressed to her treating physician, and forwarded to
appellant, the Office asked for an impairment rating in accordance with the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides).2 The Office attached information entitled “Guidelines for the Spinal Nerves
Impairment Rating” and provided a form with instructions to “please review the attached
Guidelines ... in completing this evaluation.” On June 6, 2007 appellant was also asked to
forward the requested information within 30 days.
In a July 9, 2007 decision, the Office denied appellant’s claim for a schedule award. The
Office noted that she had failed to submit any medical evidence as requested in its June 6, 2007
letter. On July 23, 2007 appellant requested reconsideration. She submitted a form report in
which Dr. Luis Pannocchia, Board-certified in family medicine and geriatrics, advised that
maximum medical improvement was reached in 1991, that L3-4 and L4-5 were the affected
nerve roots, and that appellant had 100 percent impairment due to loss of function from sensory
deficit and 100 percent loss of function from decreased strength.3 By decision dated
September 6, 2007, the Office denied modification of the July 9, 2007 decision, finding that
Dr. Pannocchia’s report did not comport with the A.M.A., Guides.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act4 and section
10.404 of the implementing federal regulations,5 schedule awards are payable for permanent
impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

1

Docket No. 06-558 (issued July 24, 1996). Appellant’s claim was accepted by the Office for low back strain,
lumbago, an aggravation of degenerative disc disease and temporary aggravation of dysthymic disorder. She had
not worked since June 3, 1991 and her compensation benefits were terminated effective June 7, 2001.
2

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

3

Additional medical evidence submitted subsequent to the termination of appellant’s wage-loss compensation
and medical benefits effective June 17, 2001 included reports dated September 21 and December 20, 2005 in which
Dr. Pannocchia described appellant’s history of injury, treatment regimen, provided physical findings, and
diagnosed degenerative disc disease of the lumbar spine, herniated disc with radiculopathy secondary to 1990 injury,
cervical arthritis, chronic cervical pain secondary to injury, chronic depression/anxiety secondary to chronic pain,
chronic pain syndrome, hypertension, noninsulin-dependent diabetes mellitus, osteoporosis, coronary artery disease,
chronic obstructive pulmonary disease and tobacco use. In a January 10, 2006 report, appellant’s attending Boardcertified psychiatrist, advised that she had treated appellant since February 1992 and opined that she would never
work again.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

2

all claimants. The A.M.A., Guides6 has been adopted by the Office, and the Board has concurred
in such adoption, as an appropriate standard for evaluating schedule losses.7
It is well established that a schedule award is not payable under the Act for injury to the
spine. In 1960 amendments to the Act modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member. As the
schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9
8

The A.M.A., Guides provide that, if lower extremity impairment is due to an underlying
spine disorder, the lower extremity impairment would, in most cases, be accounted for in the
spine impairment rating.10 Section 15.12 of the fifth edition of the A.M.A., Guides describes the
method to be used for evaluation of impairment due to sensory and motor loss of the extremities
as follows. The nerves involved are to be first identified. Then, under Tables 15-15 and 15-16,
the extent of any sensory and/or motor loss due to nerve impairment is to be determined, to be
followed by determination of maximum impairment due to nerve dysfunction in Table 15-17 for
the upper extremity and Table 15-18 for the lower extremity. The severity of the sensory or
motor deficit is to be multiplied by the maximum value of the relevant nerve.11 It is appellant’s
burden to submit sufficient evidence to establish entitlement to a schedule award.12
ANALYSIS
The Board finds that appellant has not established that she has sustained any permanent
impairment to her lower extremities due to her accepted low back conditions. Schedule awards
under the Act are to be based on the A.M.A., Guides, and an estimate of permanent impairment
is not probative where it is not based on the A.M.A., Guides.13 Factors such as employability or
limitations on daily activities have no bearing on the calculation of a schedule award.14 Schedule
awards are to be based on the A.M.A., Guides.
6

A.M.A., Guides, supra note 2.

7

See Joseph Lawrence, Jr., supra note 2; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

Vanessa Young, 55 ECAB 575 (2004).

11

A.M.A., Guides, supra note 2 at 423.

12

See Annette M. Dent, 44 ECAB 403 (1993).

13

James R. Hill, 57 ECAB ___ (Docket No. 05-1899, issued May 12, 2006); Shalanya Ellison, 56 ECAB
150 (2004).
14

Kimberly M. Held, 56 ECAB 670 (2005).

3

In a July 3, 2007 report, Dr. Pannocchia did not provide any impairment rating for
appellant’s lower extremities under the A.M.A., Guides. He advised that appellant had 100
percent impairments due to sensory and motor deficits of the spine at L3-5. However, as noted a
schedule award is not payable for the spine or back. Dr. Pannocchia did not provide a proper
analysis as instructed by utilizing Tables 15-15, 15-16 and 15-18 of the A.M.A., Guides. His
report is therefore insufficient to establish entitlement to a schedule award.15 The record
contains no other medical evidence providing an impairment rating.
CONCLUSION
The Board finds that appellant has not established that she has any permanent impairment
of a scheduled member.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 6 and July 9, 2007 be affirmed.
Issued: April 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

See Carl J. Cleary, 57 ECAB ____ (Docket No. 05-1558, issued May 10, 2006).

4

